Citation Nr: 0518289	
Decision Date: 07/05/05    Archive Date: 07/14/05

DOCKET NO.  03-09 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to an effective date prior to November 12, 
1998, for the grant of nonservice-connected pension benefits.

2.  Entitlement to an effective date prior to May 30, 1997, 
for the grant of service connection for a nervous condition, 
to include an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1954 to 
December 1954.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in July 2004.  This matter was 
originally on appeal from a rating decision dated in March 
2001 and an Statement of the Case dated in February 2003 of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Washington, DC.


FINDINGS OF FACT

1.  Information from the veteran, including medical evidence 
suggesting that he  was unable to work was received by VA on 
May 5, 1988.

2.  The grant of service connection for a nervous condition, 
to include any acquired psychiatric disorder, was not based 
upon receipt of missing service medical records.


CONCLUSIONS OF LAW

1.  The veteran is entitled to an effective date of May 5, 
1988 for a grant of nonservice-connected pension benefits.  
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2004).

2.  The criteria for an effective date earlier than May 30, 
1997, for the grant of service connection for a nervous 
condition, to include an acquired psychiatric disorder, are 
not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Preliminary Matters

Pursuant to the Board's July 2004 Remand, the veteran's claim 
was readjudicated under provision of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) as discussed in more detail below and issued a 
supplemental statement of the case.  Based on the foregoing 
actions, the Board finds that there has been compliance with 
the Board's July 2004 Remand.  Stegall v. West, 11 Vet. App. 
268 (1998).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim of VA benefits.

VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  The Court 
further noted in Pelegrini that a VCAA notice as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim of VA benefits.  

In August and October 2004, the RO sent letters to the 
veteran advising him what evidence was required to 
substantiate his claims.  The letters also asked the veteran 
to submit certain information.  In accordance with the 
requirements of the VCAA, the August 2004 letter informed the 
veteran what evidence and information VA would be obtaining 
and both letters advised him what evidence he still needed to 
provide.  The August 2004 letter explained that VA was 
responsible for obtaining relevant records from any Federal 
agency.  The October 2004 advised the veteran to provide VA 
with any evidence in his possession that pertained to his 
claim.  The Board finds that the veteran was sufficiently put 
on notice as to the need for any available evidence to be 
received by VA and associated with the claims file, whether 
the evidence was in his possession, obtained by him, or 
obtained by VA.  

As noted above, the Pelegrini decision held, in part, that a 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, only after the adjudication 
of the claim, did the RO, in August and October 2004 provide 
notice to the claimant regarding what information and 
evidence was needed to substantiate his claim.  Because the 
VCAA notice in this case was not provided to the appellant 
prior to the initial AOJ adjudication denying the claim, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in August and 
October 2004 was not given prior to the first AOJ 
adjudication of the claim, the notice was provided by the AOJ 
prior to the transfer and certification of his case to the 
Board, and the content of the notice letter fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial to him.  

With respect to VA's duty to assist the veteran, the RO 
obtained the veteran's service medical records and VA 
treatment records.  The veteran has not referenced any 
unobtained evidence that might aid his claim or that might be 
pertinent to the bases of the denial of his claim.  As such, 
the Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist him in accordance with the 
VCAA would serve no useful purpose.  

II.	Factual History

On February 12, 1979, the veteran filed a VA Form 21-526, 
Veteran's Application for Compensation or Pension, indicating 
that he was seeking benefits for an orthopedic disability and 
a psychiatric disability.  

In February 1980, the RO denied service connection for flat 
feet and a nervous condition.  Correspondence received from 
the veteran in April, July, and September 1980 specifically 
referenced the denial of service connection for his nervous 
connection and flat feet.  

A March 1981 note from the veteran's physician, Dr. TMD, 
stated that he felt that the veteran was totally disabled and 
unable to work due to his bilateral foot condition.   

In April 1984, the Board denied entitlement to service 
connection for an acquired psychiatric disorder, and in March 
1985, the Board granted service connection for bilateral flat 
feet.  In an April 1985 rating decision, the RO assigned a 10 
percent disability rating for the veteran's flat feet.  
Correspondence received from the veteran in April and 
November 1985 referenced the disability rating assignment for 
the veteran's bilateral flat feet.

In May 1985, the veteran filed a VA Form 28-1900, Disabled 
Veterans Application for Vocational Rehabilitation.  Under 
item 14, VA benefits previously applied for, the veteran 
checked hospitalization or medical care and service-
connection disability compensation.  The veteran did not 
check the box marked "pension".  Under additional comments, 
the veteran noted that his physical and mental conditions had 
deteriorated dramatically.

In May 1986, the Board denied an increased rating in excess 
of 10 percent for flat feet.  

A letter written by the veteran dated in September 1985 was 
received in May 1988 and stated, "Over the past thirty years 
the veteran's feet condition has worsened to the extent that 
normal employment having to do with standing, walking and/or 
lifting is extremely limited.  The records show graphically 
that this t[y]pe of activity has made employment almost 
impossible to bear in certain areas."  The veteran also 
stated, "Medical evidence in the records illustrate the 
veteran's incapacity for gainful employment compounded by a 
mental condition which he also claims was originated and/or 
aggravated during service in the U.S. Army."  Also received 
was a letter dated in April 1988 by Dr. OG which stated that 
the veteran was totally disabled to work with his foot and 
emotional problems and a letter dated in July 1984 by Dr. SP 
which stated that the veteran had been having severe 
emotional problems and had been disabled for work.   

In July 1988, the RO granted an increased rating to 30 
percent from December 1986 for the veteran's bilateral pes 
planus.  Correspondence received from the veteran in August 
1988 requested an earlier effective date for the assignment 
of a 30 percent rating for his service-connected bilateral 
flat foot condition and requested that his claim for a 
psychiatric disorder be reopened.

A May 1991 note from the veteran's representative, at that 
time, requested that the veteran's claim for service-
connection for a nervous condition be reopened.  A May 1992 
VA Form 9 indicated disagreement with the Board decision 
denying service connection for a nervous condition. 

Correspondence received from the veteran in October 1993 
requested service connection for a neuro-psychiatric 
condition.  
  
In November 1993, the RO denied the veteran's request to 
reopen the claim for reconsideration of service connection 
for a nervous condition.  Correspondence received from the 
veteran in November 1993 specifically referenced the RO's 
decision not to reopen the veteran's claim for service 
connection for his nervous connection.  

Correspondence received from the veteran in May 1994 and June 
1995 complained about the way the veteran's claims file had 
been handled and problems with the personal hearing in March 
1995.  

In February 1997, the Board denied the veteran's request to 
reopen a claim of service connection for an acquired 
psychiatric disorder.  A motion for reconsideration, received 
from the veteran in March 1997, was also denied.  

In February 1997, the RO received a letter from the veteran's 
representative referencing new and material evidence to 
reopen a claim for service connection for an acquired 
psychiatric disorder.  Attached to the letter were a 
psychotherapy reported dated in February 1997 from the VA 
Medical Center in Washington, DC, a Progress Note dated in 
April 1997 from the VA Medical Center in Washington DC, and a 
Memorandum of Consideration dated in March 1983 from the 
Department of the Army.  

On May 30, 1997, the RO received the veteran's claim for 
service connection for an acquired psychiatric disorder to 
include PTSD due to a personal assault and assault trauma.

In September 1997, the veteran requested reevaluation of his 
service-connected mental condition.

On December 1, 1998, the RO received a letter dated November 
12, 1998 from the veteran's representative regarding failure 
of VA to adjudicate an informal claim for nonservice-
connected disability pension pursuant to 38 C.F.R. § 3.155.  
The veteran's representative argued that a medical 
examination report from the Government of the District of 
Columbia dated May 27, 1984, an evaluation signed by Dr. SAP 
dated June 14, 1984, and a letter from the Government of the 
District of Columbia Mental Health Administration dated July 
5, 1984 each constituted an informal claim for nonservice-
connected pension benefits and that pursuant to its duty to 
assist and its duty pursuant to 3.155, the VA was and still 
is required to provide the veteran with an appropriate form 
to apply for pension benefits.  The veteran's representative 
argued that because VA had not provided the veteran with an 
application for pension, the veteran's informal claim for 
pension benefits remained open.  

In March and July 1999 and June and July 2000, the veteran's 
representative sent letters regarding the unadjudicated claim 
for nonservice-connected pension.  In June 2000, the 
veteran's representative sent a letter regarding new and 
material evidence to reopen a claim for service connection 
for an acquired psychiatric disorder.

A November 2000 rating decision granted entitlement to 
pension and assigned an effective date of November 12, 1998.  
In addition, the veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder was reopened.  
The decision on the merits was deferred until additional 
development had been completed.  In December 2000, the RO 
sent a copy of the November 2000 rating decision to the 
veteran's representative.  

In a March 2001 rating decision, the RO granted service 
connection for a nervous condition, to include an acquired 
psychiatric disorder and assigned a 50 percent disability 
rating effective May 30, 1997.  In January 2002, the RO 
received the veteran's Notice of Disagreement (NOD) with the 
March 2001 rating decision with respect to the rating and the 
effective date assigned.  In February 2003 a Statement of the 
Case (SOC) was issued, and in March 2003 the veteran's appeal 
was perfected.  In addition, the veteran's representative 
added the issue of entitlement to an earlier effective date 
for the grant of the veteran's nonservice-connected pension 
prior to May 1997.

In July 2004, the Board granted entitlement to a 100 percent 
rating for service-connected nervous condition, to include an 
acquired psychiatric disorder and remanded the issues of 
earlier effective date for the grant of nonservice-connected 
pension benefits and for the grant of service connection for 
a nervous condition for further development consistent with 
provisions of VCAA.

III.	Earlier Effective Date (EED)

Applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(a).  The effective date for the 
grant of service connection is the day following separation 
from active service or date entitlement arose if a claim is 
received within one year after separation from service; 
otherwise, date of receipt of claim, or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(2).  

If new and material evidence (other than service department 
records) is received within the one-year appeal period, it 
will be as though the former decision had not been rendered.  
38 C.F.R. § 3.400(q)(1)(i).  The effective date for a claim 
that has been granted after a final disallowance is the date 
of receipt of the new claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).  

A.	 EED for the grant of entitlement to nonservice-
connected pension

The RO has granted pension benefits as of the date of the 
representative's November 12, 1998 letter.  The veteran's 
representative has asserted that the veteran's grant of 
pension should be effective December 1, 1983.  The veteran's 
representative asserts that (1) the veteran was initially 
denied nonservice-connected pension benefits on March 6, 1980 
and that the RO was required to reopen his claim upon receipt 
of medical evidence provided to VA prior to the veteran's 
formal claim submitted in November 1998, and (2) medical 
evidence provided to VA prior to the veteran's formal claim 
submitted in November 1998 were informal claims.   

The Board notes that the Social Security Administration 
records are in the claims file and show that it found that 
the veteran had become "disabled" under its rules on 
December 1, 1983.  The Board also notes that the RO stated 
that Social Security benefits were a direct and significant 
correlation to nonservice-connected pension regarding the 
eligibility criteria and used the records in making their 
determination of whether the veteran was unable to secure and 
follow a substantially gainful occupation because of his 
disabilities.

The Board has considered that the regulation allows a claim 
for compensation to also be a claim for pension benefits.  
See 38 C.F.R. §3.151.  

Under 38 C.F.R. § 3.155(a), the claimant or a representative 
of the claimant can file an informal claim by communicating 
an intent to apply for one or more VA benefits.  The benefit 
sought must be identified, see Stewart v. Brown, 10 Vet. App. 
15, 18 (1997), but need not be specific, see Servello v. 
Derwinski, 3 Vet. App. 196, 199 (1992).  As noted by the 
Court in Stewart, a claim of entitlement may be either formal 
or informal written communication "requesting a 
determination of entitlement or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (emphasis 
added).  The Court went on to note that the benefit sought 
must be identified (38 C.F.R. § 3.155(a)) and that the 
Secretary is not automatically required to treat every 
compensation claim as also being a pension claim or vice 
versa.  38 C.F.R. § 3.151(a) provides that a specific claim 
in the form prescribed by the Secretary must be filed in 
order for benefits to be paid to any individual under the 
laws administered by VA (38 U.S.C.A. § 5101(a)).  "A claim 
by a veteran for compensation may be considered a claim for 
pension; and a claim by a veteran for pension may be 
considered a claim for compensation."  The greater benefit 
will be awarded, unless the claimant specifically elects the 
lesser benefit.  38 C.F.R. § 3.151(a) (emphasis added).  
Stewart, 10 Vet. App. at 18.  In making determinations, the 
Secretary has to exercise his discretion under the regulation 
in accordance with the contents of the application and the 
evidence in support of it.  See Willis v. Brown, 6 Vet. App. 
433, 435 (1994)(the operative word "may," in the 
regulation, clearly indicates discretion)."  

Consideration has also been extended to the question of 
whether there was an informal claim for pension benefits 
filed prior to November 12, 1998, see 38 C.F.R. § 3.155(a).  

As noted above, the veteran filed a VA Form 21-526, Veteran's 
Application for Compensation or Pension, in February 1979.  
The Board finds that that application indicated that he was 
seeking compensation only.  Specifically, when asked for the 
nature of the sickness or disease or injury for which his 
claim was made and the date it began, the veteran asserted it 
was an orthopedic problem which began when the veteran was 
injured during basic training around March 1954.  The veteran 
also noted that he received treatment in the service for his 
orthopedic problem and a paranoia problem.  In addition, for 
the section entitled, "If you claim to be totally disabled 
(Complete Items 30A thru 33 E)," the veteran has crossed 
through those items indicating that he did not intend to 
apply for pension.  In addition, as noted above, the May 
1985, VA Form 28-1900, Disabled Veterans Application for 
Vocational Rehabilitation noted that the veteran did not 
apply for pension benefits.  

The Board notes that there is no correspondence from February 
1979 until May 1988 that can be construed as an informal 
claim for pension.  The Board, however, finds that in May 
1988, an informal claim for nonservice-connected benefits was 
submitted.  As noted above, the RO received a letter from the 
veteran stating that medical evidence in the records 
illustrated the veteran's incapacity for gainful employment 
compounded by a mental condition which he also claims was 
originated and/or aggravated during service in the U.S. Army.  
In addition, the RO also received statements from Dr. OG and 
Dr. SP which indicated that the veteran was totally disabled 
and unable to work due to his foot and psychiatric problems.  
With regard to the argument presented by veteran's 
representative that a medical examination report from the 
Government of the District of Columbia dated May 27, 1984, an 
evaluation signed by Dr. SAP dated June 14, 1984, and a 
letter from the Government of the District of Columbia Mental 
Health Administration dated July 5, 1984 each constitute an 
informal claim for nonservice-connected pension benefits and 
that pursuant to its duty to assist and its duty pursuant to 
3.155, the VA was and still is required to provide the 
veteran with an appropriate form to apply for pension 
benefits, the Board notes that the earliest any of those 
documents were received by the RO was May 5, 1988.  

Therefore, while it is unclear whether the veteran actually 
intended to make a claim for nonservice-connected pension 
benefits, it is the Board's opinion that resolving all doubt 
in favor of the veteran, an effective date of May 5, 1998 is 
warranted for the grant of nonservice-connected pension 
benefits.  

Here, the law and regulation state that the effective date 
for a claim for pension will be the date of claim or date 
entitlement arose, whichever is later.  See 38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  Thus, even if entitlement arose 
prior to the date of claim, here, December 1, 1983, the later 
date is the controlling date that would be the governing 
consideration in assessing the effective date appropriately 
to be assigned in this case. The Board is bound by the 
applicable statutes and regulations pertaining to VA.  38 
C.F.R. § 19.5.  For the reasons stated above, an effective 
date of May 5, 1988, and no earlier, is granted.

B.	EED for grant of SC for an acquired psychiatric disorder

The RO has granted service connection for a nervous condition 
as of the date of the VA Form 21-4138 "Statement in Support 
of Claim", May 30, 1997.  The veteran seeks an earlier 
effective date for a grant of service connection for a 
nervous condition, to include an acquired psychiatric 
disorder.  The veteran asserts that the new and material 
evidence that the RO relied on to reopen his claim for 
service connection for a nervous condition, to include an 
acquired psychiatric disorder, consisted, in part, of service 
medical records verifying an in-service sexual assault, not 
previously considered and which constituted, in part, a basis 
for the award of service connection.

Once a Board decision becomes final, absent submission of new 
and material evidence, the claim may not thereafter be 
reopened or readjudicated by VA. 38 U.S.C.A. § 7104(b); 38 
C.F.R. § 3.156(a).

The effective date of a grant of service connection based on 
new and material evidence consisting of service department 
records is to agree with evaluation (since it is considered 
these records were lost or mislaid) or date of receipt of 
claim on which prior evaluation was made, whichever is later, 
subject to rules on original claims filed within 1 year after 
separation from service.  38 C.F.R. § 3.400(q)(2).

As noted above, in April 1984 the Board denied entitlement to 
service connection for an acquired psychiatric disorder 
indicating that an acquired psychiatric disorder was not 
shown in service or within the one-year presumptive period 
following service.  In February 1997 the Board denied the 
veteran's request to reopen a claim of service connection for 
an acquired psychiatric disorder.  The Board stated that the 
absence of medical evidence relating the veteran's current 
psychiatric condition to service was the likely basis for the 
RO's April 1989 denial and that although some of the evidence 
submitted since the April 1989 decision was new, it was not 
probative in that it did not establish a medical nexus 
between the veteran's current disability and his military 
service.

The veteran's motion for reconsideration was denied in April 
1997.  Although the veteran filed an appeal with the Court of 
Appeals for Veterans Claims, he withdrew that appeal, which 
was expressed in an August 7, 1998 order from the Court.      

The February 1997 Board decision is the last final decision 
adjudicating the claim for service connection for a nervous 
condition on any basis.  See 38 U.S.C. § 7104(b) (1991); 38 
C.F.R. § 20.1100 (1996).  Following the February 1997 Board 
decision, review of the file reflects a motion for  
reconsideration and approximately 100 pages of evidence 
including a brief narrative individual psychotherapy report 
by Dr. VT diagnosing the veteran with PTSD and relating it to 
his service.  In addition, a statement from the veteran was 
received on May 30, 1997 requesting entitlement to service 
connection for an acquired psychiatric disorder to include 
PTSD due to a personal assault and assault trauma.  

The RO reopened the veteran's claim in November 2000 because 
new and material evidence had been submitted.  The new 
evidence received was a diagnosis of posttraumatic stress 
disorder and the question raised by the new evidence was 
whether the evidence supported that such a diagnosis was 
related to the incidents of sexual harassment during service.  
The evidence used to make the determination consisted of 
outpatient treatment records from VAMC Washington DC for the 
period August 30, 1995 to May 9, 2000; a statement from Dr. 
VT of the VAMC Washington dated February 20, 1997, VA Form 
21-527 and Social Security Administration disability decision 
and related supported treatment records used in that 
decision.  

Subsequent to the November 2000 decision, the veteran was 
afforded a VA mental examination to address (1) whether the 
veteran had a valid diagnosis of PTSD, (2) if so, what was 
the stressor basis and was it consistent with the information 
in the claims folder regarding the stressor investigated, (3) 
were there any other diagnosable psychiatric disorders and if 
so, was there any relationship to the PTSD or inservice 
stressor.  The VA examiner diagnosed the veteran with PTSD 
from sexual trauma in the military and schizoaffective 
disorder.  The examiner noted that the depressive episodes 
and some of the veteran's psychotic symptoms consistent with 
the schizophrenia had been exacerbated and precipitated by 
exacerbations of his PTSD symptoms which led to increased 
paranoia and depressive symptoms and decreased functioning.  
The examiner noted that the veteran was disabled by his 
symptoms and unable to maintain employment.

The May 30, 1997 date, identified by the RO as the effective 
date for the grant of service connection for an acquired 
psychiatric disorder to include PTSD, was in accord with the 
statutes and regulations set forth above.   See 38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(q)(1)(ii).  A review of the record 
reveals no document dated or received prior to May 30, 1997, 
which may be construed as a formal or informal claim to 
reopen the issue of entitlement to service connection for an 
acquired psychiatric disorder to include PTSD and neither the 
veteran or his representative has made reference to such a 
document.  The veteran instead argues in essence that service 
medical records not of record at the time of the original 
rating decision in February 1980 were used to verify an in-
service assault.  While review of the record does reflect 
that some of the veteran's medical records may have been 
lost, and the veteran's claims file at one point was 
reconstructed, the service medical records appear to have 
been of record since the time of the original rating decision 
adjudicating the issue of entitlement to service connection 
dated in February 1980 as that decision included citation to 
service medical records.  Since that decision, nowhere in any 
of the rating decisions, statements of the case, supplemental 
statements of the case, or Board decisions does VA 
acknowledge receiving newly-found service medical records.  
In addition, the only service medical records found in the 
claims file are the ones that were reviewed prior to the 
February 1980 rating decision.  In any event, it is clear 
that the November 2000 and March 2001 rating decisions were 
not based upon receipt of missing service medical records.  

Therefore, and in the absence of a finding of clear and 
unmistakable error (which has not been raised in this case), 
the earlier effective date sought by the veteran cannot be 
assigned under law.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(q)(1)(ii).


ORDER

Entitlement to an earlier effective date of May 5, 1988, for 
the grant of nonservice-connected pension benefits, is 
granted.

Entitlement to an effective date prior to May 30, 1997, for a 
grant of service connection for a nervous condition, to 
include an acquired psychiatric disorder is denied.



	                        
____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


